    Case 8:19-cr-00061-JVS Document 446 Filed 05/07/21 Page 1 of 2 Page ID #:6467




x                                              May 17, 2021             10:00 am
                         James V Selna                                        10C
                 X                                 X


5/7/21                                    /s/ Lisa Bredahl
                                         XXXXXXXXXXX Courtroom Deputy Clerk
Case 8:19-cr-00061-JVS Document 446 Filed 05/07/21 Page 2 of 2 Page ID #:6468
